Citation Nr: 1044675	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  09-18 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico



THE ISSUE

Entitlement to a rating in excess of 20 percent for type II 
diabetes mellitus.



REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1965 to November 1968.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2008 rating 
decision of the San Diego, California Department of Veterans 
Affairs (VA) Regional Office (RO) that continued a 20 percent 
rating for diabetes mellitus.  The Veteran's claims file is now 
in the jurisdiction of the Albuquerque, New Mexico RO.       


FINDING OF FACT

At no time during the appeal period is the Veteran's diabetes 
mellitus shown to have required regulation of activities in 
addition to a restricted diet and insulin.


CONCLUSION OF LAW

A rating in excess of 20 percent for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.7, 4.119, Diagnostic Code (Code) 7913 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).      

The Veteran was advised of VA's duties to notify and assist in 
the development of the claim prior to its initial adjudication.  
A May 2008 letter explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  It 
also informed him of rating and effective date criteria.  He has 
received the general-type notice described in Vazquez-Flores, and 
has had ample opportunity to respond/supplement the record.  It 
is not alleged that notice in this case was less than adequate.

The Veteran's pertinent treatment records have been secured.  The 
RO arranged for a VA examination in June 2008.  The examination 
is adequate to assess the disability as the examiner expressed 
familiarity with the history of the disability, and conducted a 
thorough examination of the Veteran, noting all findings 
necessary (under the criteria for rating the disability) for a 
proper determination in the matter.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (VA must provide an examination that is 
adequate for rating purposes).  The Veteran has not identified 
any pertinent evidence that remains outstanding.  VA's duty to 
assist is met.  Accordingly, the Board will address the merits of 
the claim. 

B. Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities which are rated according to the specific criteria 
therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.
In a claim for an increased rating, "staged" ratings may be 
warranted where the factual findings show distinct time periods 
when the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007). 

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the 
Board will summarize the relevant evidence as appropriate and the 
analysis will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The Veteran's diabetes mellitus is currently rated 20 percent 
under Code 7913.  To warrant the next higher, 40 percent, rating 
under this Code, the diabetes must be shown to require insulin, 
restricted diet, and [emphasis added] regulation of activities.  
A 60 percent rating for diabetes requires all the criteria for a 
40 percent rating along with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations per 
year or twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  Note (1), following Code 7913, provides that 
compensable complications of diabetes mellitus are rated 
separately unless they are part of the criteria used to support a 
100 percent evaluation. Noncompensable complications are 
considered part of the diabetic process under Code 7913.  
38 C.F.R. § 4.119.

The Veteran served in Vietnam and developed diabetes mellitus in 
1997.  A July 2003 rating decision granted service connection for 
diabetes mellitus as secondary to herbicide exposure rated 10 
percent.  The instant claim for increase was received in February 
2008.   

A May 2007 VA outpatient treatment record notes that the Veteran 
was advised to start exercising.  

An August 2007 VA outpatient treatment record notes that the 
Veteran's diabetes was under "much better" control.  

A March 2008 VA outpatient treatment record notes that the 
Veteran was doing well on insulin and had no hypoglycemic 
reactions. 

An April 2008 VA outpatient treatment record notes that the 
Veteran denied hypoglycemic episodes but experienced 
lightheadedness.  

On June 2008 VA examination the Veteran reported that his 
diabetes mellitus had its onset in 1997 and that his glucose was 
easier to control with insulin (and other medication).  The 
examiner noted that there were no episodes of hypoglycemic 
reactions or ketoacidosis, that the Veteran was instructed to 
follow a restricted/special diet, and that he was not restricted 
in his ability to perform strenuous activities.      

An August 2008 VA outpatient treatment record notes that the 
Veteran's diabetes mellitus was treated with insulin injections.  

In the Veteran's May 2009 VA Form 9 (substantive appeal) his 
representative contended that the Veteran's diabetes had worsened 
to the next level of disability because his insulin had been 
increased and he was placed on a more restricted diet.  

What distinguishes the schedular criteria for the currently 
assigned 20 percent rating for diabetes from those for the next 
higher rating of 40 percent is that in addition to requiring diet 
and insulin for control, the diabetes also must require 
regulation of activities.  [The Board notes that the criteria for 
the progressively increasing ratings for diabetes are stated in 
the conjunctive rather than the disjunctive, i.e., each level of 
increase in the rating requires meeting additional criteria 
(which must all be met to warrant the increase).]  Competent 
medical evidence is required to establish "regulation of 
activities," namely, avoidance of strenuous occupational and 
recreational activities.  Camacho v. Nicholson, 21 Vet. App. 360, 
364 (2007).  

The record does not show that at any time during the appeal 
period the Veteran's diabetes has required regulation of 
activities.  To the contrary, his VA treatment provider has 
encouraged him to increase activity (i.e. start exercising).  See 
May 2007 VA outpatient treatment record.  On June 2008 VA 
examination the examiner noted that the Veteran was not 
restricted in ability to perform strenuous activities.  The 
Veteran has not alleged that a medical provider has directed him 
to regulate his activities due to diabetes mellitus.  His 
representative asserts that the Veteran meets the criteria for 
the next higher rating because his insulin had been increased and 
he was placed on a more restricted diet; however, the criteria in 
Code 7913 govern in this circumstance and do not provide for a 
higher rating on the basis alleged (but require regulation of 
activities).  See 38 C.F.R. § 4.119.  The evidence does not show 
that at any time during the appeal period manifestations of the 
Veteran's diabetes mellitus satisfied, or approximated, the 
criteria for the next higher, 40 percent, rating.  See 38 C.F.R. 
§ 4.7.  Consequently, such rating is not warranted.

The Board has also considered whether referral for extraschedular 
consideration is suggested by the record.  There is no objective 
evidence or allegation in the record of symptoms of and/or 
impairment due to diabetes mellitus that are not encompassed by 
the 20 percent rating assigned.  The Veteran's insulin use and 
restricted diet are squarely encompassed by the rating criteria.  
Therefore, the schedular criteria are not inadequate.  
Accordingly, referral for extraschedular consideration is not 
warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 
(2008).  

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the Veteran's claim.  Therefore, the 
benefit of the doubt rule does not apply; the claim must be 
denied. 

The Board notes that an interim unappealed August 2008 rating 
decision denied the Veteran a total disability rating based on 
individual unemployability (TDIU).   That decision is final.  
38 U.S.C.A. § 7105.  Consequently, the matter of entitlement to a 
TDIU rating is not before the Board.


ORDER

A rating in excess of 20 percent for diabetes mellitus is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


